Citation Nr: 1208642	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to December 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

In October 2010, the Board remanded the claim for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent, credible, or probative evidence that the Veteran's patellofemoral pain syndrome of the left knee is related to her active military service.  



CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the August 2005 VCAA letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had to obtain any records held by any federal agency.  The letter also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that she could obtain private records herself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  Although this notice was not issued before the rating decision on appeal, the Veteran has not been prejudiced, as the Veteran's pending claim is denied. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and private treatment records from February 1997 to March 2004.  VA also provided the Veteran with a VA examination.  The examiner reviewed the Veteran's subjective medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran contends that service connection is warranted for her left knee disability.  At the July 2010 Board hearing, the Veteran testified that she injured her left knee in service, which required her to wear an ace bandage on her left knee thereafter.  Since the in-service left injury, the Veteran stated that she has endured left knee problems, including dislocation and giving way.  The Veteran asserts that her left knee disability is attributable to her military service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After a full review of the record, including the medical evidence and statements of the Veteran, the Board concludes that preponderance of the probative and credible evidence is against the claim of service connection for a left knee disability.  

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis of a left knee disorder.  

Next, review of the Veteran's post service treatment records reflects complaints, treatment, and diagnosis of a left knee disability.  In November 2010, the Veteran was afforded a VA examination.  She reported injuring her left knee during basic training.  She explained that there was no trauma associated with the injury, but has endured left knee problems since discharge from service.  After conducting a physical evaluation, the VA examiner diagnosed the Veteran with patellofemoral pain syndrome to the left knee.  Based on a review of the claims file and results from the physical examination, the VA examiner opined that the Veteran's left knee disability was not caused by or a result of her military service because there was no documentation of any left knee injury in service or any evidence of treatment for a left knee disability after service.  The VA examiner concluded that there is no nexus between the Veteran's patellofemoral pain syndrome of the left knee and her military service.  

Based upon the evidence in the claims file, the first time the Veteran's left knee disability shown is in the November 2010 VA examination report, which is many years following the Veteran's discharge from service.  Regarding the Veteran's continuity of symptomatology complaints, the Board acknowledges that the Veteran has contended, in essence, that her left knee disorder has existed since her military service.  The Veteran is competent to report complaints of left knee pain.  

However, the evidence weighs against the Veteran's claim in this regard.  Again, the record establishes that there is no objective medical evidence of left knee problems during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records and the absence of post service treatment reports until many years after service substantiate this.  The absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service."  Id. at 1333.  The Board finds that the Veteran's statements as to continuous left knee symptoms after service are not credible because they are outweighed by other evidence of record that includes private treatment records dated from 1997 to 2004 which show that the Veteran sought treatment for a number of other disorders and the record do not show any complaints of or treatment for a left knee condition.  

Given the service treatment records, which reflect no complaints, treatment, or findings relating to a left knee disorder, the absence of evidence of complaints or treatment for a left knee condition until years after service, and the absence of any medical evidence relating the Veteran's symptoms to service, the Board finds that the evidence weighs against a findings that a left knee disorder was incurred in service.  Continuity of symptomatology has not been established, and the Veteran's testimony regarding her left knee disability more than 22 years after service, standing alone, is not sufficiently credible to provide probative information.  Moreover, there is no probative medical evidence suggesting a link between the Veteran's period of service and her left knee disability.  Without evidence of a nexus between the Veteran's military service and her left knee disorder, service connection for a left knee disorder must be denied.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination as to diagnosis and causation of patellofemoral pain syndrome of the left knee requires specialized training and is therefore not susceptible of lay opinions on etiology.  

Accordingly, for the reasons stated above, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disability, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a left knee disability is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

When this matter was initially before the Board in October 2010, a remand was ordered.  Specifically, it was instructed that a VA examination be warranted to determine the etiology of the Veteran's headaches.  The examiner was asked to review the entire claims file, to include a copy of the remand, conduct a physical examination of the Veteran, and render an opinion as to whether the Veteran's headaches are related to her military service.  

Per the Board's October 2010 remand instructions, the Veteran was scheduled for a VA examination in November 2010.  However, review of the examination report reveals that it is inadequate to render a decision for the remaining claim on appeal.  Specifically, according to the November 2010 VA examination report, the examiner opined that the Veteran's headaches are "less likely as not" caused by, a result of, or permanently aggravated by an in-service event.  The examiner explained that there was "no service medical documentation available" that indicated that the Veteran's headaches originated in service.  

The November 2010 VA examination report is inadequate because it appears that the examiner failed to consider and discuss the Veteran's noted complaints of headaches during her military service.  Furthermore, it is unclear whether the examiner actually reviewed the Veteran's service treatment records.  Although it was indicated in the examination report that the claims file and service treatment records were reviewed, in the opinion section, the VA examiner reported that there was "no service medical documentation available."Copies of the service treatment records in the claims file include a November 1988 entry which shows that the Veteran was seen for complaints of pounding headache for one week.  Because VA undertook to provide an examination, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  It is noted that remand instructions of the Board are neither optional nor discretionary.  Indeed, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, because the November 2010 VA examination is inadequate to render a decision for the claim on appeal and not in accordance with the Board's October 2010 remand instructions, additional development is required in order to achieve compliance with that remand.  Specifically, an opinion should be rendered in accordance with review of the Veteran's claims file, to include a review of the Veteran's reported complaints of headaches in service, as documented in her service treatment records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:

1.  Arrange for the Veteran's claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the November 2010 VA examination report (or a substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the etiology of the Veteran's headaches.  The examination report should reflect that such review has been accomplished.  

After a review of the entire evidence of record, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran has a current headache disorder that had its onset in service or is in any way related to the Veteran's active service.  The examiner must provide comment upon the November 2010 etiological opinion and comment on the inservice complaints of headache.  A complete rationale for all opinions must be provided.    

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


